DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
3. 	Applicant's arguments filed on January 21, 2021, regarding rejection of claims 1-5, 7-10, 12-16, and 18-21 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Hundscheidt ‘762 (US 7,734,762), van Beek ‘799 (US 2008/0259799), and Briscoe ‘051 (US 2019/0014051) do not disclose “indicating whether a source quench bit is set” and determining and including "a total of source quench bits in the sender feedback report when at least one receiver feedback report comprises the source quench bit being set, the total of source quench bits causing the
sending part to reduce a congestion window, the reduction of the congestion window being based at least on the total of source quench bits“ (See Remarks, page 12, para 5, page 13, para 2, page 18, para 2, page 19, para 2).
Applicant argues that Hundscheidt ‘762 discloses adapting multi-user data based on a report that indicates low reception quality so that a source lowers a bitrate to a next lower level, Remarks, page 13, para 2-3). Further, applicant argues that Briscoe ‘051 does not disclose a total of source quench bits, included in the sender feedback report, that causes the sending part to reduce a congestion window based on the determined total of source quench bits (See Remarks, page 18, para 3, page 19, para 1).
Examiner respectfully disagrees. Examiner notes that Hundscheidt ‘762 discloses “indicating whether a source quench bit is set” (FIG. 6, col. 3, line 46-47, col. 4, lines 1-2; receiver feedback reports indicate whether the source should lower the data rate; although the reference does not explicitly disclose indicating whether a source quench bit is set, it is obvious to one of ordinary skill in the art that receiver feedback reports include source quench indication of the need to lower the data rate) and “determine and include a total of source quench bits in the sender feedback report when at least one receiver feedback report comprises the source quench bit being set” (FIG. 6, col. 3, line 46-47, col. 4, lines 1-2, col. 7, lines 12-13 and 35-37; when a receiver in a multicast group of receivers indicates in its feedback report that the sender should lower the data rate, the aggregated report for the multicast group of receivers indicates to the source to lower the data rate; thus, the aggregated report includes the resulting source quench indication to lower the data rate, when at least one receiver feedback report includes source quench indication to lower the data rate). Further, examiner notes that Briscoe ‘051 teaches “the total of source quench bits causing the sending part to reduce a congestion window, the reduction of the congestion window being based at least on the total of source quench bits” (FIG. 6, para 4 and 57-58; when receiver feedback indicates packet loss, the sender reduces the congestion window, reducing the transmission rate; thus, indication of packet loss and need for lower transmission rate causes the sender to reduce the congestion window).
B. § 103 rejection of claims 10 and 12
Regarding claims 10 and 12, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10 and 12.
C. § 103 rejection of claims 2-5, 7-9, 13-16, and 18-21
Regarding claims 2-5, 7-9, 13-16, and 18-21, applicant argues the claims are allowable by virtue of their dependencies from amended claims 1 and 12. Relevant limitations claimed in amended claims 1 and 12 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 2-5, 7-9, 13-16, and 18-21.
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5, 7-8, 10, 12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hundscheidt ‘762 (US 7,734,762, “Hundscheidt ‘762”), in view of van Beek ‘799 (US 2008/0259799, “van Beek ‘799”), and further in view of Briscoe ‘051 (US 2019/0014051, “Briscoe ‘051”).
Regarding claims 1, 10, and 12, Hundscheidt ‘762 discloses a multipoint control unit for congestion control in multiparty conferencing (col. 1, lines 10-11, col. 2, line 30-32, col. 4, lines 43-48 and 62-67; an intermediate network part provides an aggregated report for congestion control, in a multiuser multimedia data conference), the multipoint control unit being configured to: 
forward packets of a media stream from a sending part to receiving parts of a multiparty conference (FIG. 6, col. 11, lines 46-48; source sends multicast traffic via the intermediate node to mobile terminals), the receiving parts being two or more of the multiparty conference, there being at least two receiving parts (FIG. 6, col. 11, lines 46-48; as seen in FIG. 6, there are multiple terminals; therefore, there are two or more receiving mobile terminals), 
receive, a plurality of receiver feedback reports associated with reception of the packets, each of the plurality of receiver feedback reports being received from each receiving part (FIG. 6, col. 2, lines 55-67, col. 3, line 1, col. 4, lines 34-48; receivers send feedback reports regarding data reception, which are used by the intermediate network part to generate an aggregated feedback report on the clients’ reception conditions; thus, receivers send feedback reports regarding data reception to the intermediate network part) and indicating whether a source quench bit is set (FIG. 6, col. 3, line 46-47, col. 4, lines 1-2; receiver feedback reports indicate whether the source should lower the data rate; although the reference does not explicitly disclose indicating whether a source quench bit is set, it is obvious to one of ordinary skill in the art that receiver feedback reports include source quench indication of the need to lower the data rate); 
establish a sender feedback report (col. 4, lines 39-48; the intermediate network part generates the aggregated feedback report on the clients’ reception conditions to send to the server that is the source of multimedia data sent to the mobile terminals); 
determine and include a total of source quench bits in the sender feedback report when at least one receiver feedback report comprises the source quench bit being set (FIG. 6, col. 3, line 46-47, col. 4, lines 1-2, col. 7, lines 12-13 and 35-37; when a receiver in a multicast group of receivers indicates in its feedback report that the sender should lower the data rate, the aggregated report for the multicast group of receivers indicates to the source to lower the data rate; thus, the aggregated report includes the resulting source quench indication to lower the data rate, when at least one receiver feedback report includes source quench indication to lower the data rate); and
provide the established sender feedback report to the sending part (col. 4, lines 39-48; intermediate network part sends the aggregated feedback report to the server that is the source of multimedia data sent to the mobile terminals).  
Although Hundscheidt ‘762 teaches establish a sender feedback report, Hundscheidt ‘762 does not specifically disclose a sender feedback report comprising a timestamp (TSRX) for a given packet sequence number, the timestamp being a wall-clock time indicating when a number of receiving parts that have acknowledged the packet with the given packet sequence number equals a threshold number of the receiving parts, the threshold number being at least two receiving parts.
Van Beek ‘799 teaches a sender feedback report comprising a timestamp (TSRX) for a given packet sequence number, the timestamp being a wall-clock time indicating when a number of receiving parts that have acknowledged the packet with the given packet sequence number equals a threshold number of the receiving parts, the threshold number being at least two receiving parts (para 23 and 30; a media server streams video to multiple receivers; receivers generate and transmit feedback messages to the sending media server; feedback messages include a sequence number for received packets and a timestamp for received packets, where the timestamp is used to estimate a round-trip time delay between the sending media server and the receivers; thus, all received timestamps other than the earliest received timestamp indicate the time when at least two timestamps have acknowledged a received packet).
van Beek ‘799, para 3).
However, Hundscheidt ‘762 in combination with van Beek ‘799 does not specifically disclose the total of source quench bits causing the sending part to reduce a congestion window, the reduction of the congestion window being based at least on the total of source quench bits.
Briscoe ‘051 teaches the total of source quench bits causing the sending part to reduce a congestion window, the reduction of the congestion window being based at least on the total of source quench bits (FIG. 6, para 4 and 57-58; when receiver feedback indicates packet loss, the sender reduces the congestion window, reducing the transmission rate; thus, indication of packet loss and need for lower transmission rate causes the sender to reduce the congestion window).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined multipoint control unit for congestion control in multiparty conferencing of Hundscheidt ‘762 and van Beek ’799, to include Briscoe ‘051’s reducing the congestion window when receiver feedback indicates packet loss. The motivation for doing so would have been to address  the issue of higher class traffic from established flows experiencing increased delay in case of network probing using lower class data (Briscoe ‘051, para 19).
Regarding claims 5 and 16, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Briscoe ‘051 teaches further configured to retransmit a packet to a receiving part that has indicated in its feedback report the packet as lost (para 75; server receives an acknowledgment message that indicates some data has not arrived at a client; server retransmits this data in a second batch of packets).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined multipoint control unit for congestion control in multiparty conferencing of Hundscheidt ‘762, van Beek ’799, and Briscoe ‘051, to further include Briscoe ‘051’s retransmission of data indicated as lost. The motivation for doing so would have been to address  the issue of higher class traffic from established flows experiencing increased delay in case of network probing using lower class data (Briscoe ‘051, para 19).
Regarding claims 7 and 18, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
	Further, Briscoe ‘051 teaches further configured to utilize feedback elements of Self-clocking Rate Adaptation for Multimedia, SCReAM, congestion control (para 72; a server uses acknowledgment massages corresponding to packets sent to a client to perform a self-clocking algorithm where the server adjusts the transmission rate to the determined bottleneck rate).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined multipoint control unit for congestion control in multiparty conferencing of Hundscheidt ‘762, van Beek ’799, and Briscoe ‘051, to further include Briscoe ‘051’s utilizing SCReAM feedback for congestion control. The motivation for doing so would have been to address  the issue of higher class traffic from established flows experiencing increased delay in case of network probing using lower class data (Briscoe ‘051, para 19).
Regarding claims 8 and 19, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
Further, Hundscheidt ‘762 teaches wherein the received receiver feedback reports comprise a feedback element, Nloss, counting accumulated number of lost packets (col. 2, lines 40-46; recipient report includes a cumulative number of lost packets), and 
the multipoint control unit is further configured to: increase a counter whenever a received feedback report indicates an increase in the feedback element, Nloss, and to include the feedback element, Nloss, in the sender feedback report based on the counter value (col. 9, lines 27-33 and 43-44; radio network controller (RNC) generates a receiver report for receivers in a cell; the cell-level receiver report includes the field that is the cumulative number of packets lost; thus, when there is a single receiver in the cell, the cumulative number of lost packets for the receiver and the cumulative number of lost packets in the cell-level receiver report are the same, and, therefore, both included in the cell-level receiver report).  
6.	Claims 2-3, 13-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hundscheidt ‘762, in view of van Beek ‘799, further in view of Briscoe ‘051, and further in view of Wu ‘183 (US 2009/0238183, “Wu ‘183”).
Regarding claims 2 and 13, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
	However, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 does not specifically disclose wherein the threshold number of receiving parts having acknowledged the packet is set to one of: more than 50 % of all receiving parts; more than 70 % of all receiving parts; more than 90% of all receiving parts; more than 95% of all receiving parts; and 100% of all receiving parts.  
Wu ‘183 teaches wherein the threshold number of receiving parts having acknowledged the packet is set to one of: more than 50 % of all receiving parts; more than 70 % of all receiving parts; more than 90% of all receiving parts; more than 95% of all receiving parts; and 100% of all receiving parts (para 37; action is taken when a packet transmission module receives a “packet received” acknowledgement from all receiving terminals receiving the multimedia streaming packet; thus, the threshold for the action is for 100% of receiving terminals to acknowledge the packet).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu ‘183 with the previous combination of Hundscheidt ‘762, van Beek ‘799, and Briscoe ‘051. The motivation for doing so would have been to ensure proper delivery of multicast packets to clients and the multimedia broadcasting quality on the client side (Wu ‘183, para 7).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
Regarding claims 3 and 14, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
	However, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 does not specifically disclose further configured to establish by determining the timestamp (TSRX) such that at least one receiver feedback report is excluded.
Wu ‘183 teaches further configured to establish by determining the timestamp (TSRX) such that at least one receiver feedback report is excluded (FIG. 3, para 37; action is taken when a packet transmission module does not receive a “packet received” acknowledgement from one of the receiving terminals receiving the multimedia streaming packet; thus, action is taken when an acknowledgement feedback is excluded for one of the receiving terminals).  
Wu ‘183, para 7).
Regarding claim 21, Hundscheidt ‘762 in combination with van Beek ‘799, Briscoe ‘051, and Wu ‘183 discloses all the limitations with respect to claim 2, as outlined above.
	Further, Wu ‘183 teaches further configured to establish by determining the timestamp (TSRX) such that at least one receiver feedback report is excluded (FIG. 3, para 37; action is taken when a packet transmission module does not receive a “packet received” acknowledgement from one of the receiving terminals receiving the multimedia streaming packet; thus, action is taken when an acknowledgement feedback is excluded for one of the receiving terminals).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine these additional features of Wu ‘183 with the previous combination of Hundscheidt ‘762, van Beek ‘799, Briscoe ‘051, and Wu ‘183. The motivation for doing so would have been to ensure proper delivery of multicast packets to clients and the multimedia broadcasting quality on the client side (Wu ‘183, para 7).
7.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hundscheidt ‘762, in view of van Beek ‘799, further in view of Briscoe ‘051, further in view of Wu ‘183, and further in view of Civanlar ‘062 (US 2008/0239062, “Civanlar ‘062”).
Regarding claims 4 and 15, Hundscheidt ‘762 in combination with van Beek ‘799, Briscoe ‘051, and Wu ‘183 discloses all the limitations with respect to claims 3 and 14, respectively, as outlined above.
	However, Hundscheidt ‘762 in combination with van Beek ‘799, Briscoe ‘051, and Wu ‘183 does not specifically disclose further configured to one of transcode and stream thin the 
Civanlar ‘062 teaches further configured to one of transcode and stream thin the media stream for each of the at least one receiving parts for which a receiver feedback report is excluded (para 47; stream thinning is applied on a unicast transmission channel to transmit data to a receiving endpoint that suffers from packet loss; thus, as the receiving endpoint does not transmit an acknowledgment feedback report when a packet is lost, stream thinning is applied to the data stream for the receiving endpoint for which the acknowledgment feedback report is excluded).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Civanlar ‘062 with the previous combination of Hundscheidt ‘762, van Beek ‘799, Briscoe ‘051, and Wu ‘183. The motivation for doing so would have been to design a new multicast and scalable coding aware multipoint control unit (MCU) for efficient multipoint videoconferencing over partially or fully multicast supported networks (Civanlar ‘062, para 12).
Examiner notes the use of alternative language. For rejection purposes, only one of the alternative limitations must be disclosed by prior art.
8.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hundscheidt ‘762, in view of van Beek ‘799, further in view of Briscoe ‘051, further in view of Riise ‘314 (US 2002/0184314, “Riise ‘314”), and further in view of Sistanizadeh ‘232 (US 6,681,232, “Sistanizadeh ‘232”).
Regarding claims 9 and 20, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 discloses all the limitations with respect to claims 1 and 12, respectively, as outlined above.
	However, Hundscheidt ‘762 in combination with van Beek ‘799 and Briscoe ‘051 does not specifically disclose further configured to switch between a first and a second sender.
Riise ‘314 teaches further configured to switch between a first and a second sender (para 117; data flow is switched between different sources within the same multicast group).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Riise ‘314 with the previous combination of Hundscheidt ‘762, van Beek ‘799, and Briscoe ‘051. The motivation for doing so would have been to address the downsides of pre-buffering of television commercials in high-quality digital television data transmission (Riise ‘314, para 1 and 8).
	However, Hundscheidt ‘762 in combination with van Beek ‘799, Briscoe ‘051, and Riise ‘314 does not specifically disclose configured to provide a respective sender feedback report with a delay calculated based on a round trip delay between the multipoint control unit and at least one of the receiving parts.  
Sistanizadeh ‘232 teaches configured to provide a respective sender feedback report with a delay calculated based on a round trip delay between the multipoint control unit and at least one of the receiving parts (col. 25, lines 3-8; a latency agent periodically pings a network destination and determines the corresponding round-trip delay; the latency agent sends a report to a network management system, including the delay).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sistanizadeh ‘232 with the previous combination of Hundscheidt ‘762, van Beek ‘799, Briscoe ‘051, and Riise ‘314. The motivation for doing so would have been to address the need for network monitoring, management, and support systems, to allow carriers to maintain and provision their networks quickly and efficiently (Sistanizadeh ‘232, col. 2, lines 16-25).

Conclusion
Internet Communication

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474